Appellate Case: 22-3055     Document: 010110704502         Date Filed: 07/01/2022     Page: 1
                                                                                     FILED
                                                                         United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                            Tenth Circuit

                              FOR THE TENTH CIRCUIT                               July 1, 2022
                          _________________________________
                                                                            Christopher M. Wolpert
                                                                                Clerk of Court
  DAVID BROWN,

        Petitioner - Appellant,

  v.                                                           No. 22-3055
                                                      (D.C. No. 5:21-CV-03010-JWL)
  MICHAEL A. JOHNSTON, Colonel,                                  (D. Kan.)

        Respondent - Appellee.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before PHILLIPS, MURPHY, and EID, Circuit Judges.
                    _________________________________

        David Brown, a federal prisoner proceeding pro se1 and in forma pauperis,

 appeals the denial of his 28 U.S.C. § 2241 petition and the denial of his petition for writ

 of mandamus. We dismiss his appeal as untimely.




        *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially help determine this appeal. See
 Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore ordered
 submitted without oral argument. This order and judgment is not binding precedent,
 except under the doctrines of law of the case, res judicata, and collateral estoppel. It
 may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
 and 10th Cir. R. 32.1.
        1
        Since Brown is a pro se litigant, we liberally construe his filings, Erickson v.
 Pardus, 551 U.S. 89, 94 (2007), without acting as his advocate, Hall v. Bellmon, 935
 F.2d 1106, 1110 (10th Cir. 1991).
Appellate Case: 22-3055      Document: 010110704502       Date Filed: 07/01/2022     Page: 2



                                      BACKGROUND


        On January 8, 2021, Brown filed a § 2241 petition seeking relief from a court-

 martial conviction. Brown argues he was denied due process in a Discipline and

 Adjustment Board (“D&A Board”) proceeding at the United States Disciplinary

 Barracks. Brown also filed a writ of mandamus asking the district court to order

 Respondent to deliver his parole-eligibility documents to the Federal Bureau of Prisons

 and to conduct his clemency hearing before the next scheduled date on the U.S. Parole

 Commission’s docket.

        On September 16, 2021, the district court denied the habeas petition and the writ

 of mandamus. The court concluded that Brown had received adequate due process at his

 D&A Board proceeding and that the D&A Board’s decision was supported by sufficient

 evidence. It also concluded that Brown had not met his burden of proof for the mandamus

 relief sought.

        On December 10, 2021, Brown filed a motion for reconsideration under Federal

 Rule of Civil Procedure 60(b). On February 7, 2022, the district court denied the motion.

 He then filed a second motion for reconsideration, which was denied on February 28,

 2022. On March 11, 2022, Brown simultaneously appealed the final judgment and the

 denial of his first motion for reconsideration.2




        2
            Brown does not appeal the denial of his second motion for reconsideration.
                                               2
Appellate Case: 22-3055     Document: 010110704502          Date Filed: 07/01/2022      Page: 3



                                       DISCUSSION

        At issue is the timeliness of Brown’s notice of appeal. A timely notice of

 appeal must be filed 60 days after entry of judgment. Fed. R. App. P. 4(c)(1).

 Brown’s deadline to appeal the final judgment was November 15, 2021. His motions

 for reconsideration did not extend that deadline. See Fed. R. App. P. 4(a)(4)(A)(vi).

 Thus, his March 11, 2022, notice of appeal was well past the due date. We therefore

 do not consider his appeal of the final judgment.

        But Brown’s notice of appeal was timely for the order denying his first motion for

 reconsideration, so we do consider the merits of that appeal. We review the district

 court’s denial of a Rule 60(b) motion for an abuse of discretion. Lebahn v. Owens, 813

 F.3d 1300, 1306 (10th Cir. 2016). And we will not reverse absent a showing that the

 decision is “arbitrary, capricious, whimsical, or manifestly unreasonable.” Id. (citation

 omitted).

        Brown argues the district court misapprehended facts, failed to cite controlling

 precedent, and misapprehended his position. We disagree. The district court considered

 each of Brown’s arguments in a well-reasoned and thorough order. On appeal, Brown

 fails to meet his heavy burden of showing that the trial court abused its discretion. Thus,

 we affirm the denial of his first motion for reconsideration.




                                              3
Appellate Case: 22-3055    Document: 010110704502        Date Filed: 07/01/2022   Page: 4



                                       CONCLUSION

        For these reasons, we dismiss Brown’s appeal of the final judgment as

 untimely and affirm the denial of his first motion for reconsideration.


                                             Entered for the Court


                                             Gregory A. Phillips
                                             Circuit Judge




                                            4